     Case 2:20-cv-00129-PLM-MV ECF No. 8 filed 08/12/20 PageID.118 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

ZEPHANYAHU CUNNINGHAM, a minor,
by GEORGE CUNNINGHAM,
                                                    Case No. 2:20-cv-129
                       Petitioner,
                                                    Honorable Paul L. Maloney
v.

MARIA QUINN et al.,

                       Respondents.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for lack of subject

matter jurisdiction.



Dated:    August 12, 2020                           /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
